DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant Arguments/Remarks Made in an Amendment filed on 19 February 2020.
Claims 1 – 6 and 8 – 20 are pending and examined below. The Examiner acknowledges that claim 7 is cancelled by Applicant.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 10 and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0000961 A1), in view of Katz (US 4,838,262).

    PNG
    media_image1.png
    316
    240
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    14
    26
    media_image2.png
    Greyscale
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (Exhaust port A)][AltContent: textbox (Exhaust port B)][AltContent: textbox (Katz (US 4,838,262) – Annotated fig. 5)][AltContent: arc]
    PNG
    media_image5.png
    211
    184
    media_image5.png
    Greyscale
[AltContent: textbox (A’)][AltContent: textbox (B”)][AltContent: textbox (B’)][AltContent: textbox (A”)][AltContent: textbox (Zhu (US 2012/0000961 A1) – Annotated fig. 4)]
Regarding claim 1, Zhu discloses an exhaust valve (212, 4, 5, 6, fig. 4) for a combustion driven fastener tool (2, 3, fig. 4), comprising: 
a housing (21, fig. 4) forming a combustion chamber (211, fig. 5) having one or more exhaust ports (212, figs. 4) from the combustion chamber (211) through a wall (213, fig. 4) of the housing (21) to an ambient environment at an exterior of the housing (21) and not into any secondary combustion chamber ([0029], ll. 16 – 22 and best shown in fig. 6); and 
a flexible metal piece (4, fig. 4) held fixed against the housing (211 – specifically 213; one-way valve 4 is fixed to wall 213 of combustion chamber 21 using first screws 81 into holes 53 of connecting end 51, into holes 411 of connecting piece 41 and, lastly, into first screw holes 214 of wall 213 of combustion chamber 21) to an area adjacent to the one or more exhaust ports (212, fig. 4) such that at least one flap portion (42, fig. 4) of the flexible metal piece (4, fig. 4) extends over the one or more exhaust ports (212); 
wherein the flexible metal piece (4) is held fixed by a linear shape (51, fig. 4) and the linear shape (51) holds the flexible metal piece (41) fixed.

Zhu does not explicitly disclose an elastomeric piece held fixed against the housing to an area adjacent to the one or more exhaust ports such that at least one flap portion of the elastomeric piece extends over the one or more exhaust ports; wherein the elastomeric piece is held fixed by a linear shape and the linear shape holds the elastomeric piece fixed such that the exhaust valve opens on two opposite symmetric 
	However, Katz teaches an elastomeric piece (102, fig. 1; Col. 2, ll. 55 – 57 describes flapper valve 102 made of rubber or any other suitable material wherein the Examiner deems flapper valve 102 made with the polymer, rubber, as the claimed “an elastomeric piece”) held fixed against the housing (101 – specifically valve seat 108 on valve body 101, fig. 1; Figs. 4, 5 shows flapper valve 102 fixed against valve seat 108 via blade edge 107) to an area adjacent to the one or more exhaust ports (exhaust ports A, B, annotated fig. 5) such that at least one flap portion (102A, 102B, annotated fig. 5) of the elastomeric piece (102) extends over the one or more exhaust ports (A, B; annotated fig. 5 shows flap portion 102A extends over exhaust port A and flap portion 102B extend over exhaust port B); wherein the elastomeric piece (102) is held fixed by a linear shape (107, fig. 3; figs. 2, 3 show valve divider as a rectangular-shaped divider formed linearly between the interior walls of valve cap 105) and the linear shape (107) holds the elastomeric piece (102) fixed such that the exhaust valve (A, B) opens on two opposite symmetric sides of the linear shape (107) and the elastomeric piece (102) does not move from the housing (101 – specifically 108) along the linear shape (107) (annotated fig. 5 shows flapper valve 102 is fixed to valve seat 108 of valve body 101 via blade divider 107 such that exhaust valve A and exhaust valve B opens on two opposite symmetric sides of blade divider 107.  Fig. 5 show that the portion of flapper valve 102 between blade divider 107 and valve seat 108 on valve body 101 does not move from valve seat 108 on valve body 101).
(col. 2, ll. 1 – 26).
 
Regarding claim 2, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu does not explicitly disclose the elastomeric piece is flat.
However, Katz teaches the elastomeric piece (102, fig. 1) is flat (best shown in fig. 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the exhaust valve, as disclosed by Zhu, as modified by Katz, with the elastomeric piece is flat, as taught by Katz, with the motivation to flatten out the two edges 109 of the elastomeric piece causing the moment of inertia of the elastomeric piece to be reduced along the axis of the of the (col. 3, ll. 22 – 29).

Regarding claim 3, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu does not explicitly discloses the elastomeric piece has a surface shaped to match the area adjacent to the one or more exhaust ports.
However, Katz teaches the elastomeric piece (102, fig. 1) has a surface (surface of 102, fig. 1) shaped to match the area adjacent to the one or more exhaust ports (A, B, annotated fig. 5) (col. 2, ll. 49 – 54 and best shown in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastomeric piece, as disclosed by Zhu, as modified by Katz, with the elastomeric piece has a surface shaped to match the area adjacent to the one or more exhaust ports, as taught by Katz, with the motivation to shape the elastomeric piece to provide a good seal to the exhaust valves when the exhaust valve is in the closed position (col. 2, ll. 49 – 54).

Regarding claim 4, Zhu, as modified by Katz, discloses the invention as recited in claim 3.
Zhu does not explicitly discloses the surface is cylindrical wherein the surface of the area adjacent to the one or more exhaust ports is cylindrical.
(surface of 102, fig. 1) is cylindrical wherein the surface (surface of 102) of the area adjacent to the one or more exhaust ports (A, B, annotated fig. 4) is cylindrical (col. 2, ll. 49 – 54 and best shown in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastomeric piece, as disclosed by Zhu, as modified by Katz, with the surface is cylindrical wherein the surface of the area adjacent to the one or more exhaust ports is cylindrical, as taught by Katz, with the motivation to shape the elastomeric piece to provide a good seal to the exhaust valves when the exhaust valve is in the closed position (col. 2, ll. 49 – 54).

Regarding claim 5, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu does not explicitly discloses the linear shape comprises a standoff on an exterior housing, the exterior housing covering at least a portion of the housing holding the elastomeric piece fixed.
However, Katz teaches the linear shape (107, fig. 3) comprises a standoff (fig. 5 shows blade divider as a standoff, or in other words, a spacer used to separate flapper valve 102 and slots 106 on valve cap 105) on an exterior housing (105, fig. 3), the exterior housing (105) covering at least a portion of the housing (101, fig. 1) holding the elastomeric piece (102, fig. 1) fixed (best shown in fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastomeric piece, as disclosed by Zhu, as modified by Katz, with the linear shape comprises a standoff on 

Regarding claim 8, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu does not explicitly disclose the linear shape comprises a tapered edge contacting the elastomeric piece.
However, Katz teaches the linear shape (107, fig. 3) comprises a tapered edge contacting the elastomeric piece (102, fig. 1) (best seen in fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the linear shape, as disclosed by Zhu, as modified by Katz, with the linear shape comprises a tapered edge contacting the elastomeric piece, as taught by Katz, with the motivation to have the tapered edge of the linear shape to impinge upon the elastomeric piece to facilitate bending in the elastomeric piece.

Regarding claim 9, Zhu, as modified by Katz, discloses the invention as recited in claim 1.

However, Katz teaches the linear shape (107, fig. 4) symmetrically bisects the elastomeric piece (102, fig. 4) (col. 3, ll. 15 – 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the linear shape, as disclosed by Zhu, as modified by Katz, with the linear shape symmetrically bisects the elastomeric piece, as taught by Katz, with the motivation to ensure each side of the elastomeric piece receives the same drag force when the exhaust valve is in use to prevent excessive wear on the elastomeric piece.

    PNG
    media_image7.png
    748
    426
    media_image7.png
    Greyscale
[AltContent: arc][AltContent: textbox (Piston C)][AltContent: textbox (Connecting end 51)][AltContent: connector][AltContent: connector][AltContent: textbox (Zhu (US 2012/0000961 A1) – Annotated fig. 5)]

Regarding claims 10, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
(51, fig. 4) runs parallel to a piston (C, annotated fig. 5) of the combustion chamber (211, fig. 4) (fig. 4 shows connecting end 51 transverse to the longitudinal axis of the combustion nailing tool wherein annotated fig. 5 shows the length of connecting end 51, represented as the dark line in annotated fig. 5, runs parallel to the rear surface of piston C, represented as the dotted line in annotated fig. 5, within combustion chamber 211).

Regarding claim 12, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu, as modified by Katz, does not explicitly disclose the elastomeric piece comprises a rectangular shape.
However, before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to one having ordinary skill in the art to modified the elastomeric piece to comprise a rectangular shape because Applicant has not disclosed that the elastomeric piece comprises a rectangular shape provides an advantage, is used for a particular purpose, or solves a stated problem. In fact, Applicant’s Specification in paragraph [0053] states “the elastomeric piece is not limited to having either a rectangular or circular shape, but can be configured having any desired shape”.  One of ordinary skill in the art, furthermore, would have expected the invention of Zhu, as modified by Katz, to perform equally well with the elastomeric piece comprises a rectangular shape because Katz, in col. 2, 51 – 54, states “the flapper valve… may also be of any shape that sufficiently seals the air passage opening of the valve body”.


Regarding claim 13, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu does not explicitly disclose the elastomeric piece comprises a circular shape.
However, Katz teaches the elastomeric piece (102, fig. 3) comprises a circular shape (col. 2, ll. 49 – 50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastomeric piece, as disclosed by Zhu, as modified by Katz, with the elastomeric piece comprises a circular shape, as taught by Katz, with the motivation to shape the elastomeric piece to provide a good seal to the exhaust valves when the exhaust valve is in the closed position (col. 2, ll. 49 – 54).

Regarding claim 14, Zhu, as modified by Katz, recited the invention as disclosed in claim 1.
Zhu further discloses the one or more exhaust ports (212, fig. 5) comprise a plurality of exhaust ports (fig. 5 shows four exhaust ports 212).
Zhu does not explicitly disclose the elastomeric piece is held fixed to the area adjacent to the plurality of exhaust ports along the linear shape such that the at least one 
However, Katz teaches the elastomeric piece (102, fig. 5) is held fixed to the area adjacent to the plurality of exhaust ports (A, B) along the linear shape (107, fig. 5) (annotated fig. 5 shows flapper valve 102 is fixed to valve seat 108 of valve body 101 via blade divider 107 such valve seat 108 is adjacent to exhaust valve A and exhaust valve B), such that the at least one flap portion (102A, 102B, annotated fig. 5) comprises symmetric flap portions (best sown in annotated fig. 5) formed to each side of the linear shape (107), each flap portion (102A, 102B) covering at least one of the plurality of exhaust ports (annotated fig. 5 shows flap portion 102A of flapper valve 102 covering exhaust port A and flap portion 102B of flapper valve 102 covering exhaust port B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the exhaust valve, as disclosed by Zhu, as modified by Katz, with the elastomeric piece is held fixed to the area adjacent to the plurality of exhaust ports along the linear shape such that the at least one flap portion comprises symmetric flap portions formed to each side of the linear shape, each flap portion covering at least one of the plurality of exhaust ports, as taught by Katz, with the motivation to provide multiple exhaust ports creating a greater area to exhaust gases from the combustion chamber and thus lessening the force of the gases exhausted from the combustion chamber that would produce less wear on parts worked upon by the exhaust gases, and to ensure each side of the elastomeric piece receives the same drag 

Regarding claim 15, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu further discloses a plurality of exhaust ports (212, fig. 4) are arranged in pairs (annotated fig. 4 shows four exhaust ports 212 arranged in two sets of pairs – A’, B’ and A”, B”).
Zhu does not explicitly disclose the plurality of exhaust ports are arranged in pairs such that each pair of the exhaust ports is disposed equidistant from the linear shape.
However, Katz teaches the plurality of exhaust ports (A, B, annotated fig. 4) are arranged in pairs (A, B) such that a pair of the exhaust ports (A, B) is disposed equidistant from the linear shape (107, fig. 3) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Katz and the invention of Zhu, each pair of exhaust port 212 of Zhu would have the valve assembly taught in Katz such that the plurality of exhaust ports 212 of Zhu are arranged in pairs of exhaust ports A, B, as taught in Katz and each pair of exhaust ports A, B are disposed equidistant from blade divider 107, as taught by Katz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the exhaust valve, as disclosed by Zhu, as modified by Katz, with the plurality of exhaust ports are arranged in pairs such that each pair of the exhaust ports is disposed equidistant from the linear shape, as taught by Katz, with the motivation to provide exhaust ports with a valve (col. 2, ll. 1 – 26).

Regarding claims 16, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu further disclose the linear shape (51, fig. 4) runs parallel to a piston (C, annotated fig. 5) of the combustion chamber (211, fig. 4) (fig. 4 shows connecting end 51 transverse to the longitudinal axis of the combustion nailing tool wherein annotated fig. 5 shows the length of connecting end 51, represented as the dark line in annotated fig. 5, runs parallel to the rear surface of piston C, represented as the dotted line in annotated fig. 5, within combustion chamber 211).

Regarding claim 17, Zhu discloses a method of operating an exhaust valve (212, 4, 5, 6, fig. 4) for a combustion driven fastener tool (2, 3, fig. 4), comprising: 
providing a housing (21, fig. 4) forming a combustion chamber (211, fig. 5) having one or more exhaust ports (212, figs. 4) through a wall (213, fig. 4) of the housing (21) from the combustion chamber (211) to an ambient environment at an exterior of the housing (21) and not into any secondary combustion chamber ([0029], ll. 16 – 22 and best shown in fig. 6); and 
holding a flexible metal piece (4, fig. 4) fixed against the housing (211 – specifically 213; one-way valve 4 is fixed to wall 213 of combustion chamber 21 using first screws 81 into holes 53 of connecting end 51, into holes 411 of connecting piece 41 and, lastly, into first screw holes 214 of wall 213 of combustion chamber 21) to an area adjacent to the one or more exhaust ports (212, fig. 4) such that at least one flap portion (42, fig. 4) of the flexible metal piece (4, fig. 4) extends over the one or more exhaust ports (212); 
wherein the flexible metal piece (4) is held fixed by a linear shape (51, fig. 4) and the linear shape (51) holds the flexible metal piece (41) fixed.

Zhu does not explicitly disclose holding an elastomeric piece fixed against the housing to an area adjacent to the one or more exhaust ports such that at least one flap portion of the elastomeric piece extends over the one or more exhaust ports; wherein the elastomeric piece is held fixed by a linear shape and the linear shape holds the elastomeric piece fixed such that the exhaust valve opens on two opposite symmetric sides of the linear shape and the elastomeric piece does not move from the housing along the linear shape.
However, Katz teaches holding an elastomeric piece (102, fig. 1; Col. 2, ll. 55 – 57 describes flapper valve 102 made of rubber or any other suitable material wherein the Examiner deems flapper valve 102 made with the polymer, rubber, as the claimed “an elastomeric piece”) fixed against the housing (101 – specifically valve seat 108 on valve body 101, fig. 1; Figs. 4, 5 shows flapper valve 102 fixed against valve seat 108 via blade edge 107) to an area adjacent to the one or more exhaust ports such (exhaust ports A, B, annotated fig. 5) that at least one flap portion (102A, 102B, annotated fig. 5) of the elastomeric piece (102) extends over the one or more exhaust ports (A, B; annotated fig. 5 shows flap portion 102A extends over exhaust port A and flap portion 102B extend over exhaust port B); wherein the elastomeric piece (102) is held fixed by a linear shape (107, fig. 3; figs. 2, 3 show valve divider as a rectangular-shaped divider formed linearly between the interior walls of valve cap 105) and the linear shape (107) holds the elastomeric piece (102) fixed such that the exhaust valve (A, B) opens on two opposite symmetric sides of the linear shape (107) and the elastomeric piece (102) does not move from the housing (101 – specifically 108) along the linear shape (107) (annotated fig. 5 shows flapper valve 102 is fixed to valve seat 108 of valve body 101 via blade divider 107 such that exhaust valve A and exhaust valve B opens on two opposite symmetric sides of blade divider 107.  Fig. 5 show that the portion of flapper valve 102 between blade divider 107 and valve seat 108 on valve body 101 does not move from valve seat 108 on valve body 101).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the exhaust valve, as disclosed by Zhu, with holding an elastomeric piece fixed against the housing to an area adjacent to the one or more exhaust ports such that at least one flap portion of the elastomeric piece extends over the one or more exhaust ports; wherein the elastomeric piece is held fixed by a linear shape and the linear shape holds the elastomeric piece fixed such that the exhaust valve opens on two opposite symmetric sides of the linear shape and the elastomeric piece does not move from the housing along the linear shape, as taught by Katz, with the motivation to provide a reduced moment of inertia along the exhaust valve axis causing the elastomeric piece to bend easily along the axis thereby (col. 2, ll. 1 – 26).

Regarding claim 18, Zhu, as modified by Katz, discloses the invention as recited in claim 17.
Zhu does not explicitly discloses the linear shape comprises a standoff on an exterior housing, the exterior housing covering at least a portion of the housing holding the elastomeric piece fixed.
However, Katz teaches the linear shape (107, fig. 3) comprises a standoff (fig. 5 shows blade divider as a standoff, or in other words, a spacer used to separate flapper valve 102 and slots 106 on valve cap 105) on an exterior housing (105, fig. 3), the exterior housing (105) covering at least a portion of the housing (101, fig. 1) holding the elastomeric piece (102, fig. 1) fixed (best shown in fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastomeric piece, as disclosed by Zhu, as modified by Katz, with the linear shape comprises a standoff on an exterior housing, the exterior housing covering at least a portion of the housing holding the elastomeric piece fixed., as taught by Katz, with the motivation to provide a protective cap over the elastomeric piece and exhaust ports to prevent debris from the environment from damaging the elastomeric piece and exhaust valve, and to provide ribs within the protective cap to structurally strengthen the integrity of the protective cap from deformation.

Regarding claim 19, Zhu discloses an exhaust valve (212, 4, 5, 6, fig. 4) for a combustion driven fastener tool (2, 3, fig. 4), comprising: 
a combustion chamber means (211, fig. 5) for capturing and harnessing combustion gases within a housing (21, fig. 4); 
one or more exhaust port means (212, figs. 4) through a wall (213, fig. 4) of the housing (21) for expelling the combustion gases from the combustion chamber means (211, fig. 5) to an ambient environment at an exterior of the housing (21, fig. 4) and not into any secondary combustion chamber ([0029], ll. 16 – 22 and best shown in fig. 6); 
an flexible metal piece (4, fig. 4) held fixed against the housing (21 – specifically 213; one-way valve 4 is fixed to wall 213 of combustion chamber 21 using first screws 81 into holes 53 of connecting end 51, into holes 411 of connecting piece 41 and, lastly, into first screw holes 214 of wall 213 of combustion chamber 21) to an area adjacent to the one or more exhaust port means (212, fig. 4) such that at least one flap portion (42, fig. 4) of the flexible metal piece (4, fig. 4) extends over the one or more exhaust ports means (212); 
wherein the flexible metal piece (4) is held fixed by a linear shape (51, fig. 4) and the linear shape (51) holds the flexible metal piece (41) fixed.

Zhu does not explicitly disclose an elastomeric piece held fixed against the housing to an area adjacent to the one or more exhaust port means such that at least one flap portion of the elastomeric piece extends over the one or more exhaust port means; wherein the elastomeric piece is held fixed by a linear shape and the linear shape holds the elastomeric piece fixed such that the exhaust valve opens on two opposite symmetric 
However, Katz teaches an elastomeric piece (102, fig. 1; Col. 2, ll. 55 – 57 describes flapper valve 102 made of rubber or any other suitable material wherein the Examiner deems flapper valve 102 made with the polymer, rubber, as the claimed “an elastomeric piece”) held fixed against the housing (101 – specifically valve seat 108 on valve body 101, fig. 1; Figs. 4, 5 shows flapper valve 102 fixed against valve seat 108 via blade edge 107) to an area adjacent to the one or more exhaust ports means (exhaust ports A, B, annotated fig. 5) such that at least one flap portion (102A, 102B, annotated fig. 5) of the elastomeric piece (102) extends over the one or more exhaust ports means (A, B; annotated fig. 5 shows flap portion 102A extends over exhaust port A and flap portion 102B extend over exhaust port B); wherein the elastomeric piece (102) is held fixed by a linear shape (107, fig. 3; figs. 2, 3 show valve divider as a rectangular-shaped divider formed linearly between the interior walls of valve cap 105) and the linear shape (107) holds the elastomeric piece (102) fixed such that the exhaust valve (A, B) opens on two opposite symmetric sides of the linear shape (107) and the elastomeric piece (102) does not move from the housing (101 – specifically 108) along the linear shape (107) (annotated fig. 5 shows flapper valve 102 is fixed to valve seat 108 of valve body 101 via blade divider 107 such that exhaust valve A and exhaust valve B opens on two opposite symmetric sides of blade divider 107.  Fig. 5 show that the portion of flapper valve 102 between blade divider 107 and valve seat 108 on valve body 101 does not move from valve seat 108 on valve body 101).
(col. 2, ll. 1 – 26).

Regarding claim 20, Zhu, as modified by Katz, discloses the invention as recited in claim 19.
Zhu does not explicitly discloses the linear shape comprises a standoff on an exterior housing, the exterior housing covering at least a portion of the housing holding the elastomeric piece fixed.
However, Katz teaches the linear shape (107, fig. 3) comprises a standoff (fig. 5 shows blade divider as a standoff, or in other words, a spacer used to separate flapper valve 102 and slots 106 on valve cap 105) on an exterior housing (105, fig. 3), the exterior housing (105) covering at least a portion of the housing (101, fig. 1) holding the elastomeric piece (102, fig. 1) fixed (best shown in fig. 5).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Katz, in further view of Kintner et al. (US 3,831,628), hereinafter Kintner.

Regarding claim 6, Zhu, as modified by Katz, discloses the invention as recited in claim 5.
Zhu, as modified by Katz, discloses the elastomer piece (102, fig. 1) attached to housing (101, fig. 1) via a single pin (103, fig. 1).
Zhu, as modified by Katz, does not explicitly disclose pins on the standoff fit into holes in the elastomeric piece.
However, Kintner teaches pins (fig. 3 shows bolting element 4 with two pins) on the standoff (4, fig. 3) fit into holes in the elastomeric piece (6, fig. 3) (fig. 3 shows the two pins of bolting element 4 placed through valve diaphragm 6 wherein one having ordinary skill in the art would reasonably expect holes within valve diaphragm 6 to receive the two pins of bolting element 4) (Please note, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Kintner with the invention of Zhu, as modified by Katz, the pins integrally attached to linear shape/standoff of Kintner would analogously be integrally attached to linear shape/standoff of Zhu, as modified by Katz).
Because both the attachment assembly of Zhu, as modified by Katz, and the attachment assembly of Kintner teach methods of attaching an elastomeric piece with a linear shape/standoff to create a double reed one way valve, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the elastomer piece attached to housing via a single pin, as disclosed by Zhu, as modified by Katz, with pins on the standoff fit into holes in the elastomeric piece, as taught by Katz, for the predictable results of attaching an elastomeric piece with a linear shape/standoff to create a double reed one way valve. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Katz, in further view of Boyesen (US 4,696,263).

Regarding claim 11, Zhu, as modified by Katz, discloses the invention as recited in claim 1.
Zhu, as modified by Katz, further discloses the elastomeric piece (6, fig. 3) is made of rubber or similar flexible material (Col. 2, ll. 40 – 41).

	However, Boyesen teaches the elastomeric piece (23, fig. 4) comprises the elastomeric material of synthetic rubber (col. 5, ll. 13 – 31 describes synthetic rubber is preferred due its high resistance to chemical attack and good heat and water resistance).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the elastomeric piece, as disclosed by Zhu, as modified by Katz, with the elastomeric piece (23, fig. 4) comprises the elastomeric material of synthetic rubber, as taught by Boyesen, with the motivation to provide an elastomeric piece having high resistance to chemical attack and good heat and water resistance (col. 5, ll. 13 – 31).

Response to Arguments
Applicant’s amendments, filed 19 February 2020, with respect to the rejection of claim 4 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claim 4 under 35 USC §112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1 – 6 and 8 – 20  under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        27 February 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731